John B. Robbins, Judge. Lorie Britain brought a workers’ compensation claim against Southern Hospitalities, alleging that she sustained a work-related back injury on July 3, 1993. The Commission found that Ms. Britain failed to prove a compensable injury and thus denied her claim for temporary total disability benefits. However, the Commission also held that Southern Hospitalities was responsible for medical treatment provided by Dr. Bruce Smith. Southern Hospitalities now appeals, arguing that the Commission erred in holding it liable for any medical expenses. On cross-appeal, Ms. Britain contends that the Commission erred in concluding that she failed to prove a compensable injury. We affirm on appeal and on cross-appeal. Specifically, we hold that Ms. Britain cannot prevail on cross-appeal because substantial evidence supports the Commission’s finding that she failed to establish a compensable injury under the new requirements set forth by Act 796 of 1993. Despite the fact that Ms. Britain cannot sustain her claim for a compensable injury, we agree with the Commission’s ruling that Southern Hospitality is responsible for those medical expenses which were incurred by Ms. Britain at her employer’s direction.  When reviewing decisions from the Workers’ Compensation Commission, we view the evidence and all reasonable inferences deducible therefrom in the light most favorable to the Commission’s findings and affirm if supported by substantial evidence. Welch’s Laundry & Cleaners v. Clark, 38 Ark. App. 223, 832 S.W.2d 283 (1992). Substantial evidence is that which a reasonable person might accept as adequate to support a conclusion. City of Fort Smith v. Brooks, 40 Ark. App. 120, 842 S.W.2d 463 (1992). A decision by the Workers’ Compensation Commission should not be reversed unless it is clear that fair-minded persons could not have reached the same conclusions if presented with the same facts. Silvicraft, Inc. v. Lambert, 10 Ark. App. 28, 661 S.W.2d 403 (1983). The facts of this case are as follows. On July 3, 1993, Ms. Britain was working in the laundry room for Southern Hospi-talities pulling towels from a washer when she felt a pain in her lower back and right leg. Ms. Britain reported her injury to a coworker, and later informed management about the injury. She continued working that day, but took some pain medication for relief and did not do any more lifting. After work, she was examined by a doctor at a local hospital and was told that she appeared to have a lumbar strain. The doctor prescribed muscle relaxers and pain pills. Ms. Britain returned to the hospital two or three days later when her pain persisted, and was referred to Dr. James Arthur, a neurosurgeon. However, a representative from the employer’s compensation insurer informed her that she was not authorized to be treated by Dr. Arthur, and directed her to consult Dr. Bruce Smith, an orthopedic surgeon. Ms. Britain complied with the direction from the compensation insurer to consult Dr. Smith, and he examined her on July 22, 1993. Dr. Smith diagnosed a mild back sprain, prescribed more pain medication and muscle relaxers, and directed her to return to work and contact him if she had any problems. Ms. Britain attempted to return to work but, after working for only a few hours, began experiencing additional pain in her lower back and legs. She telephoned Dr. Smith’s office, reported her symptoms, and was told to remain off work until an MRI study of her lumbar spine could be performed. That study was performed on August 11, 1993, and indicated evidence of a prior surgery. However, no recurrent disc herniation was detected, and no nerve-root impingement was found. Based upon that study, Dr. Smith released Ms. Britain to return to work effective August 12, 1993, without restrictions, and released her from care. On September 8, 1993, Dr. Smith again released Ms. Britain to work, but this time he directed that she restrict her lifting to no more than thirty pounds. Ms. Britain returned to work following the August 11, 1993, study and examination and continued to work through September 16, 1993, when she was fired. It is undisputed that Southern Hospitalities accepted Ms. Britain’s July 3, 1993, back sprain as compensable, and that it paid for the medical treatment that Ms. Britain received from the hospital and paid temporary total disability benefits through July 21, 1993. The parties stipulated that an incident occurred on July 3, 1993, which Ms. Britain immediately reported as a work-related injury. The Commission found that the appellants initially accepted responsibility for the claim. Furthermore, it is undisputed that Southern Hospitalities and its insurance carrier refused to authorize medical treatment by Dr. Arthur, but instead directed Ms. Britain to obtain treatment from Dr. Smith. Nonetheless, Southern Hospi-talities denied liability for any of Ms. Britain’s medical care, including the cost of Dr. Smith’s services and the MR.I study that she received under his care, as well as her claim for temporary total disability benefits associated with the time that she was off work pursuant to Dr. Smith’s direction. Southern Hospitalities denied Ms. Britain’s claim by contending that her injury was not supported by objective findings so that it was not a “compensable injury” within the meaning of various provisions of Ark. Code Ann. § 11-9-102 (Repl. 1996), as amended by Section 2 of Act 796 of 1993.  As the Commission noted in its opinion, the only positive medical finding resulting from any of the examinations of Ms. Britain was that of lumbar tenderness. Following an examination which revealed a good range of motion and a negative straight leg-raising maneuver, Dr. Smith opined that Ms. Britain sustained a “mild sprain.” An MRI was also performed, but the results were negative. Under the new act, a compensable injury must be established by medical evidence supported by “objective findings,” which are findings “which cannot come under the voluntary control of the patient.” Ark. Code Ann. § ll-9-102(5)(D) (Repl. 1996); Ark. Code Ann. § 11-9-102(16)(A)(i) (Repl. 1996). The burden of proof of a compensable injury is on the employee. Ark. Code Ann. § 11-9-102(5)(E) (Repl. 1996). In the instant case, the Commission correcdy concluded that the medical evidence was not supported by “objective findings,” and that Ms. Britain thus failed to establish entitlement to compensation for a compensable injury. After deciding to deny Ms. Britain’s claim for compensability, the Commission nevertheless awarded benefits against the appellants for medical expenses incurred under the treatment of Dr. Smith. In doing so, the Commission explained: [W]e note that the respondents are seeking to avoid liability for medical treatment which was provided to the claimant at their direction during the time that they accepted the compensability of the claim. In this regard, the respondents initially accepted the compensability of this claim, and they accepted responsibility for the medical services provided to the claimant by and at the direction of Dr. Smith. Consequently, we find that they cannot now deny liability for those services, including liability for the expenses for the MRI.  An employer is generally only responsible for medical expenses when an employee is determined to have suffered a compensable injury. See Ark. Code Ann. § ll-9-102(5)(F)(i) (Repl. 1996). However, in this case the employer directed Ms. Britain to see Dr. Smith and led Ms. Britain to reasonably believe that such treatment would be covered by workers’ compensation. Although the Commission did not specifically state that it was invoking the equitable doctrine of estoppel, it is implicit in its opinion that it did so. In Snow v. Alcoa, 15 Ark. App. 205, 691 S.W.2d 194 (1985), we set out the elements of estoppel as follows: 1) The party to be estopped must know the facts; 2) he or she must intend that his or her conduct shall be acted upon or must act so that the party asserting the estoppel has a right to believe the other party so intended; 3) the party asserting the estoppel must be ignorant of the true facts; and 4) the party asserting the estoppel must rely on the other party’s conduct to his or her injury. The facts of this case constitute substantial evidence in support of the Commission’s decision. The employer is estopped from denying responsibility for the cost of treatment rendered by Dr. Smith notwithstanding the fact that Ms. Britain’s back injury was ultimately deemed to be noncompensable. Southern Hospitalities directed Ms. Britain to visit a specific physician and represented that it was accepting her injury as compensable, thus prompting Britain to visit Dr. Smith and incur medical expenses. The Commission did not err in concluding that these expenses should be borne by the appellants. Affirmed on direct appeal. ROGERS, J., agrees. Mayfield and Griffen, JJ., concur. Jennings, C.J., and Cooper, J., dissent. Affirmed on cross-appeal. Rogers, J., agrees. Jennings, C.J., and Cooper J., concur. Mayfield and Griffen, JJ., dissent.